1
2
3
4                              UNITED STATES DISTRICT COURT
5                                      DISTRICT OF NEVADA
6    SONNY JAMES GUBBINE,                               Case No. 3:19-CV-00127-MMD-CLB
7                        Plaintiff,                      ORDER
8            v.
9    RENEE BAKER, et al,
10                Defendants.
     ____________________________/
11
12          On April 23, 2021, defendants filed a motion for summary judgment (ECF No. 27).
13   Plaintiff was given notice of the motion pursuant to the requirements of Klingele v.
14   Eikenberry, 849 F.2d 409 (9th Cir. 1988), and Rand v. Rowland, 154 F.3d 952 (9th Cir.
15   1998) (ECF No. 31). To date, plaintiff has failed to file an opposition.
16          The court will sua sponte grant plaintiff one extension of time to Wednesday, June
17   2, 2021 to file an opposition to the motion for summary judgment. No further extensions
18   of time shall be granted. If plaintiff fails to file an opposition, the motion will be submitted
19   to the court for decision as unopposed.
20          IT IS SO ORDERED.
21                  May 18, 2021
            DATED: _____________________
22                                               ____________________________________
                                                 UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28
